UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7703


In re: ARKALGUD LAKSHMINARASIMHA,

                     Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:20-mc-00005-BO-1)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arkalgud N. Lakshminarasimha, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arkalgud N. Lakshminarasimha seeks to appeal the district court’s order denying

his request for reconsideration of its prior post-judgment order treating his motion as a

motion for relief from judgment under Fed. R. Civ. P. 60(b). We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on May 12, 2021. Lakshminarasimha filed the

notice of appeal on November 28, 2021. * Because Lakshminarasimha failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal.

       We deny Lakshminarasimha’s motions for judicial notice, to consolidate cases, for

an emergency show cause hearing, to compel, to stay or vacate prefiling injunction order,

for emergency relief, for appropriate relief and remedy, and for emergency review and to

answer. We dispense with oral argument because the facts and legal contentions are



       *
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Lakshminarasimha could have delivered the notice to prison
officials for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266,
276 (1988).

                                             2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3